                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No. 4:14-CV-152-BR


Don Webb, et al.,                             )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )
                                              )
Murphy-Brown LLC,                             )
                                              )
        Defendant.                            )
~~~~~~~~~~~~~~)

                 ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

        This matter comes before the undersigned on the motion of the movant, Eugena Ward

Ellis, as Administratrix of the Estate of Isaac Shelton Ward, requesting that she be substituted as

the Plaintiff.

        Finding good cause is shown, the Court hereby grants the motion and orders that Eugena

Ward Ellis, as Administratrix of the Estate of Isaac Shelton Ward, is substituted as the Plaintiff

for the decedent, and the caption should be modified to substitute for Isaac Shelton Ward the

following: "Eugena Ward Ellis, as Administratrix of the Estate oflsaac Shelton Ward."

        So ordered, this the 15th day of October, 2018.




                                           Robert B. Jones, Jr.
                                           United States Magistrate Judge
